Citation Nr: 0210857	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right leg.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing before the 
RO in June 1999 and a video conference hearing before the 
undersigned in November 2000.  

This case was previously before the Board, and in a January 
2001 decision, the Board determined that new and material 
evidence to reopen the claims of entitlement to service 
connection for residuals of a back injury and head injury had 
been received.  Accordingly, these claims were reopened and 
all issues on appeal were remanded for further development.  


FINDINGS OF FACT

1.  Chronic disability productive of numbness of the right 
leg was not manifested during the veteran's active duty 
service and is not otherwise etiologically related to service 
or to any injury during service.

2.  Chronic back disability was not manifested during the 
veteran's active duty service and is not otherwise 
etiologically related to service or to any injury during 
service.

3.  Chronic residuals of a head injury were not manifested 
during the veteran's active duty service and are not 
otherwise etiologically related to service or to any injury 
during service..


CONCLUSIONS OF LAW

1.  Disability manifested by numbness of the right leg was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Disability manifested by residuals of a back injury was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  Disability manifested by residuals of a head injury was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for numbness of the right leg, residuals 
of a back injury, and residuals of a head injury.  The 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, and other 
communications, including the Board's Remand, have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes the 
veteran's service enlistment and separation examination 
reports, VA examination reports, VA and private treatment 
records, and statements from his private health care 
providers.  As the record shows that the veteran has been 
afforded a VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims folder.  

In this regard, the Board notes that some of the veteran's 
service medical records are unavailable from the National 
Personnel Records Center (NPRC).  The Board is mindful that, 
in a case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  While it is unfortunate that the veteran's 
service medical records are unavailable, the appeal must be 
decided on the evidence of record and the Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, as will be discussed below, the Board will 
assume, for the purpose of this decision, that the veteran's 
account of in-service events is as he has testified.

Similarly, the veteran has reported that he sought treatment 
for headaches at the VA medical facility in Long Beach, 
California, in 1970 or 1971.  Accordingly, and in accordance 
with the Board Remand, the RO made two requests for the 
identified records at the VA Medical Center in Long Beach.  
However, in January 2002, the Custodian of Medical Records at 
the Long Beach VA Medical Center certified that, after a 
thorough review of the files, no medical information 
referable to the veteran could to located. 

Accordingly, the Board finds that, based on the RO's efforts 
and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
as well as treatment reports from the Long Beach VA Medical 
Center are no longer available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(d)(1)).

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R § 3.159(c)(4).  As noted above, the veteran 
underwent VA examinations in February and March 2002.  
Therefore, the Board finds that the available medical 
evidence is sufficient for a determination with respect to 
the issues of entitlement to service connection for numbness 
of the right leg, residuals of a back injury, and residuals 
of a head injury.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he currently experiences numbness of 
the right leg, back impairment, and headaches as a result of 
being injured in service.  Specifically, he has testified 
that that while serving aboard an aircraft carrier during his 
service with the Navy, he was struck in the back by a cable 
which had been attached to an adjoining ship and had snapped 
loose.  He has reported that this incident occurred in 1967 
or 1968.  The veteran has also reported that he experienced 
brief loss of consciousness; however, he was able to get up 
immediately after he woke up and did not experience weakness, 
headache, or other symptoms.  He further recalled that he was 
on his way to sick bay; however, he turned back and returned 
to work without treatment when he saw that there were other 
service members who were more seriously injured than himself.  

As noted previously herein, the veteran's service medical 
records appear to be incomplete.  There is no service record 
documenting the claimed injuries.  Nevertheless, the veteran 
has testified as to the incident and as a layperson he is 
competent to testify as to actual events.  However, assuming 
for the sake of argument that the veteran was in fact struck 
in the head by a cable on his ship, the totality of the 
available service records and the post-service evidence 
argues against a finding that chronic disability resulted 
from the injury.

Significantly, the veteran's June 1970 report of separation 
examination is silent with respect to findings or complaints 
referable to a head or back injury or complaints of headache 
or impairment of the back or right leg.  In fact, his head, 
spine and lower extremities were all clinically evaluated as 
normal at that time.  This shows that in the opinion of 
trained medical personnel there was no clinical evidence of 
problems with numbness of the right leg, residuals of a back 
injury, or residuals of a head injury.  

The veteran has reported that, subsequent to his July 1970 
discharge from military service, he sought treatment for his 
claimed disorders from a family physician who is deceased and 
from whom treatment records are unavailable.  The veteran has 
also testified that he sought treatment for residuals of his 
head and back injury in 1970 or 1971 at the Long Beach VA 
Medical facility.  As described previously herein, efforts to 
obtain evidence of such treatment have also been 
unsuccessful.  

Private treatment records reflect that the veteran initially 
complained of headaches in October 1979 and was diagnosed 
with sinus cephalalgia.  Thereafter, the veteran complained 
of headaches again in February 1987 and the diagnosis was 
tension cephalalgia.  These records also show that the 
veteran sought treatment for complaints of low back pain in 
September 1983, two days after onset.  The diagnosis was 
lumbar muscle spasm.  

A December 1998 letter from K. G. Pride, Chiropractor, states 
that the veteran initially sought treatment for a low back 
condition from this chiropractor in 1983.  The chiropractor 
recalled that the veteran had complained of previous back 
pain as a result of an accident sustained while in service 
for his country.  The RO requested treatment records from 
this chiropractor in September 2001; however, he responded 
that he was retired and his treatment records were no longer 
available. 

The medical evidence of record includes a March 1987 VA 
hospitalization report, in connection with a left inguinal 
hernia repair, that reflects that the veteran had no 
pertinent medical history or significant medical problems.  

Chiropractic treatment reports, dated in 1988, reflect that 
the veteran complained of mid back and right leg numbness.  
These records show that he reported a history of being 
knocked down and getting knocked out in service, in 1967 or 
1968.

VA outpatient treatment records, dated from 1987 to 1998, 
include complaints of recurrent headaches and low back pain 
and history of these disorders as reported by the veteran.  
These medical records reflect assessments of tension and 
vascular headaches as well as degenerative disease of the 
spine, obesity.  They do not include objective findings as to 
etiology or date of onset.  These treatment reports also 
include a November 1987 radiographic report which notes a 
seventeen year history of headaches and reflects an 
impression of negative CT (computerized tomography) scan of 
the brain.  The same findings were noted upon CT scan in 
1992.

Pursuant to the Board's remand, the veteran underwent VA 
examination in February 2002.  The report of this examination 
reflects that the veteran's claims file was reviewed by the 
examiner.  This examination report also reflects the 
examiner's impression that, although the veteran has a 
history of chronic headaches and chronic lumbosacral strain, 
it is unlikely that these are related to the injury which he 
sustained in service because they did not begin until a year 
or so after the injury.  With respect to the veteran's 
complaints of right leg numbness, characterized as meralgia 
paresthetica or an entrapment of the right lateral femoral 
cutaneous nerve as it exits the pelvis, the examiner 
commented that it is difficult to assess when this disorder 
actually began.  The examiner added that it is more likely 
that the veteran's right leg complaints are related to his 
weight than to any particular trauma.  In an addendum to this 
examination report, the examiner stated that the veteran had 
undergone MRI (magnetic resonance imaging) screening, 
neuropsychological testing, and EMG (electromyographic) nerve 
conduction study; however, the results of these studies did 
not provide information with respect to the etiology or date 
of onset of the veteran's symptoms.  

The Board acknowledges the veteran's testimony that he 
suffered injuries to his head and back when he was struck by 
a cable in 1967 or 1968.  However, the preponderance of the 
competent evidence is against a finding that such injuries 
resulted in chronic disability.  There is no evidence to 
support the veteran's claim that he suffered a continuity of 
pertinent symptomatology after the injuries to suggest 
resulting chronic disabilities.  The fact that his separation 
examination showed the head, spine and lower extremities to 
be clinically normal suggests that any residuals from the 
cable injuries were acute in nature and had resolved by the 
time of the June 1970 separation examination. 

The Board also believes considerable weight should be given 
to the opinions of the 2002 VA examiner who was unable to 
find a basis for linking the veteran's current problems with 
the reported inservice injury many years before. 

The Board acknowledges the October 1998 letter from C. R. 
Vernon, D.C., the veteran's chiropractor, which states that 
the veteran has been in receipt of treatment for problems 
with chronic thoracic and cervical spinal pain, recurring 
occipital headaches, and right arm paresthesia.  This letter 
includes the opinion that it is as likely as not that the 
veteran's present symptoms can be related to injuries 
received during his military service when hit by a cable that 
had snapped.  However, this opinion appears to be based on 
information reported by the veteran to the examiner, rather 
than a review of the veteran's medical records, and is 
therefore of diminished evidentiary value.  In this regard, 
the Board notes that it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Wensch v. Principi, 15 Vet. App. 362 
(2001). 

In closing, the Board again acknowledges the veteran's 
statements and testimony regarding the inservice cable 
incident.  However, while he is competent to testify as to 
that event, as a layperson he is not competent to render an 
etiology opinion regarding disability he believes to be the 
result of such incident.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The record shows that a trained medical examiner 
has examined the veteran and reviewed the claims file, but 
was unable to find a basis for linking current disability to 
the inservice incident.  The Board finds the VA medical 
opinion to be highly persuasive.  

Finally, while the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

